         Case 1:19-cv-10475-RWZ Document 12 Filed 06/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     )
 ARNOLD VARGAS,                                      )
                                                     ) CIVIL ACTION NO.
                               Plaintiff,            ) 1:19-CV-10475-RWZ
                                                     )
        v.                                           )
                                                     )
 SHIPT, INC.,                                        )
                                                     )
                         Defendant.                  )
 _______________________________________             )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action

hereby stipulate and agree that the above-captioned case is hereby dismissed, with prejudice,

without costs, without fees, and with all rights of appeal hereby waived.



Respectfully submitted,


 Arnold Vargas,                                   Shipt, Inc.,
 By his attorneys,                                By its attorneys,


 /s/ Jason M. Leviton                             /s/ Shepard Davidson
 Jason M. Leviton (BBO# 678331)                   Shepard Davidson (BBO #557082)
 BLOCK & LEVITON LLP                              sdavidson@burnslev.com
 155 Federal Street, Suite 400                    Laura Lee Mittelman (BBO #689752)
 Boston, MA 02110                                 lmittelman@burnslev.com
 Phone: (617) 398-5600                            Burns & Levinson LLP
 jason@blockesq.com                               125 Summer Street
                                                  Boston, MA 02110
                                                  617-345-3000
         Case 1:19-cv-10475-RWZ Document 12 Filed 06/18/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of this foregoing document was filed electronically on June
18, 2019. Notices of this filing will be sent electronically to the registered participants in this
matter as identified on the Notice of Electronic Filing.

                                                      ___/s/ Laura Lee Mittelman____
                                                      Laura Lee Mittelman (BBO #689752)




                                              2
